Citation Nr: 1715457	
Decision Date: 05/09/17    Archive Date: 05/22/17

DOCKET NO.  17-06 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an effective date prior to December 1, 2015 for the award of a 40 percent evaluation for bilateral hearing loss. 

2.  Entitlement to an evaluation in excess of 20 percent from June 5, 2013 to November 30, 2015, and an evaluation in excess of 40 percent for bilateral hearing loss from December 1, 2015


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from August 1951 to July 1962.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2016 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, which granted a 40 percent evaluation for bilateral hearing loss, effective December 1, 2015.  The Veteran appealed for a higher evaluation and earlier effective date for the 40 percent evaluation.  

The Board has recharacterized the higher evaluation claim as reflected on the title page to reflect the findings discussed in the analysis of the earlier effective date claim discussed below. 

The Board acknowledges that the appeal of the issue of entitlement to service connection for dizziness and vertigo and entitlement to a total disability evaluation based on individual unemployability has been certified to the Board.  The Board's review of the claims file reveals that the Agency of Original Jurisdiction (AOJ) is taking action on these issues.  As such, the Board will not accept jurisdiction over them at this time, but it will be the subject of a subsequent Board decision, if otherwise in order.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  An informal claim for a higher evaluation for bilateral hearing loss was received by VA on June 5, 2013.

2.  It is not factually ascertainable that the Veteran's bilateral hearing loss was 40 percent disabling prior to December 1, 2015.  

3.  From June 5, 2013 to November 30, 2015, the Veteran has, at worst, Level V in the right ear and Level IV in the left ear.  

4.  From December 1, 2015, the Veteran has, at worst, Level VIII in the right ear and Level VI in the left ear.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an effective date earlier than December 1, 2015 for the award of a 40 percent evaluation for bilateral hearing loss have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).

2.  From June 5, 2013 to November 30, 2015, the criteria for an evaluation in excess of 20 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.85, Diagnostic Code 6100 (2016).

3.  From December 1, 2015, the criteria for an evaluation in excess of 40 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.85, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  Id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.  

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran's claim was filed as a Fully Developed Claim using VA Form 21-526EZ pursuant to the Secretary's program to expedite VA claims.  Under this framework, a claim is submitted in a "fully developed" status, limiting the need for further development of the claim by VA.  When filing a Fully Developed Claim, a veteran submits all evidence relevant and pertinent to his or her claim other than service treatment records and treatment records from VA Medical Centers, which will be obtained by VA.  In certain circumstances, additional development, including obtaining additional records and providing a veteran with a VA examination, may still be required prior to the adjudication of the claim.  The Fully Developed Claim form includes notice to veterans of what evidence is required to substantiate a claim for service connection, a veteran's and VA's respective duties for obtaining evidence, and information on how VA assigns disability ratings and effective dates.  Thus, the notice that is part of the claims form submitted by the Veteran has satisfied VA's duty to notify.

VA has also satisfied its duty to assist.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has obtained all identified and available treatment records for the Veteran.  In addition, during the relevant appeal period, the Veteran underwent VA examinations in March 2015 and January 2016.  

The VA examinations addressed the current nature and severity of the Veteran's service-connected bilateral hearing loss.  Given that the pertinent medical history was noted by the examiners, these examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  The Veteran has not challenged the adequacy of the examinations obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Thus, the Board finds the examinations of record are adequate for rating purposes and additional examination is not necessary regarding the increased rating claim adjudicated in this decision.  See 38 C.F.R. §§ 3.326, 3.327, 4.2 (2016).  

Neither the Veteran nor his representative has advanced any procedural arguments in relation to VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375   (Fed. Cir. 2015) (holding that "absent extraordinary circumstances . . . we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran . . .").

For the above reasons, the Board finds that VA has fulfilled its duties to notify and assist the Veteran.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the claims.



Laws and Regulations - Earlier Effective Date

The method of determining the effective date of an increased evaluation is set forth in 38 U.S.C.A. § 5110(a) and (b)(2), and 38 C.F.R. § 3.400(o).  The general rule with respect to the effective date of an award of increased compensation is that the effective date of such award "shall not be earlier than the date of receipt of application thereof."  38 U.S.C.A. § 5110(a).  This statutory provision is implemented by regulation which provides that the effective date for an award of increased compensation will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).  

An exception to the rule applies, however, under circumstances where evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation.  In that regard, the law provides that the effective date of the award "shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date, otherwise the date of receipt of the claim."  38 U.S.C.A. § 5110(b)(2).  See 38 C.F.R. § 3.400(o)(2).  The phrase "otherwise, date of receipt of claim" applies only if a factually ascertainable increase in disability occurred within one year prior to filing the claim for an increased rating.  Harper v. Brown, 10 Vet. App. 125 (1997).  Moreover, the term "increase" as used in 38 U.S.C.A. § 5110 and 38 C.F.R § 3.400 means an increase to the next disability level.  See Hazan v. Gober, 10 Vet. App. 511 (1997).

VA has amended the regulations concerning the filing of claims, including no longer recognizing informal claims and eliminating the provisions of 38 C.F.R § 3.157.  See Fed. Reg. 57,660, 57,695 (Sept. 25. 2014).  The amendments, however, are only effective for claims and appeals filed on or after March 24, 2015.  As the claim at issue in the appeal was filed before these amendments, the prior regulatory provisions apply.  

The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r) (2014).  A claim is a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit.  38 C.F.R. §§ 3.1(p)(2014); 3.155 (2014).  The regulation which governs informal claims, 38 C.F.R. § 3.155, provides that any communication or action, indicating an intent to apply for one or more benefits under the laws administered by [VA], from a claimant...may be considered an informal claim.  Such informal claim must identify the benefit sought.  Id.  When a claim has been filed that meets the requirements of 38 C.F.R. § 3.151 or 3.152, an informal request for increase or reopening will be accepted as a claim.

Further, under 38 C.F.R. § 3.157(b)(1) (2014), an informal claim may consist of a VA report of examination or hospitalization.  Under this regulatory provision, the date of the VA outpatient examination or hospital admission will be accepted as the date of receipt of a claim if such a report relates to examination or treatment of a disability for which service connection has previously been established.

Analysis - Earlier Effective Date

The Veteran is seeking a higher than 40 percent evaluation for his bilateral hearing loss.  He is also seeking an effective date prior to December 1, 2015 for that 40 percent evaluation for bilateral hearing loss.  The Board finds that as the effective date claim impacts the analysis of the higher evaluation claim, the effective date claim will be addressed first.  

The May 2016 rating decision on appeal assigned an effective date for the higher evaluation of 40 percent for bilateral hearing loss as of December 1, 2015, the date of the Veteran's formal claim.  However, a review of the record shows that the Veteran filed a statement on June 5, 2013 in which he reported being completely deaf and seeking an evaluation of his hearing loss.  The Board finds that this statement qualifies as an informal claim for a higher evaluation for his bilateral hearing loss.  There were no other pending, unadjudicated informal or formal higher evaluation claims for his bilateral hearing loss prior to June 5, 2013 found in the record.  Thus, the Board has determined that June 5, 2013 is the date of receipt of the higher evaluation claim for bilateral hearing loss.  

Next, the question is when was an increase in disability factually ascertainable.  See Hazan v. Gober, 10 Vet. App. at 521.

A review of the record one year prior to the date of the informal June 5, 2013 claim does not reveal any audiological test results for the Veteran's bilateral hearing loss.  

Since that claim was filed, the Veteran was afforded a March 2015 VA ear conditions examination related to his service connection claim for dizziness and vertigo.  During that examination, audiological testing was performed.  The results of the puretone threshold testing were in the right ear at 1000, 2000, 3000, and 4000 Hz of 50, 80, 100, and 95 dB, respectively, for an average over the four frequencies of interest of 81.25 dB.  Test results of puretone thresholds were in the left ear at 1000, 2000, 3000, and 4000 Hz of 50, 70, 85, and 80 dB, respectively, for an average over the four frequencies of interest of 71.25 dB.  Speech audiometry revealed speech recognition scores of 80 percent in the right ear and 82 percent in the left ear.  The results show that the Veteran does not have exceptional hearing loss in either ear as contemplated in 38 C.F.R. § 4.86.

Application of 38 C.F.R. § 4.85 Table VI to the March 2015 measurements result in the assignment of Roman Numeral V in the right ear and Roman Numeral IV in the left ear.  A 10 percent evaluation is derived from the application of Table VII of 38 C.F.R. § 4.85.  

In January 2016, the Veteran underwent an audiological examination.  The results of the puretone threshold testing were in the right ear at 1000, 2000, 3000, and 4000 Hz of 55, 85, 105, and 100 dB, respectively, for an average over the four frequencies of interest of 86 dB.  Test results of puretone thresholds were in the left ear at 1000, 2000, 3000, and 4000 Hz of 55, 70, 85, and 80 dB, respectively, for an average over the four frequencies of interest of 73 dB.  Speech audiometry revealed speech recognition scores of 76 percent in the right ear and 80 percent in the left ear.  The results show that the Veteran does have exceptional hearing loss in his right and left ears as contemplated in 38 C.F.R. § 4.86.  

The January 2016 measurement results show that the application of 38 C.F.R. § 4.85 Table VI results in the assignment of Roman Numeral V in the right ear and Roman Numeral IV in the left ear.  Application of 38 C.F.R. § 4.85 Table VIa results in the assignment of Roman Numeral VIII in the right ear and Roman Numeral VI in the left ear.  As the Table IVa results reflect higher Roman Numerals for the right and left ears, those results will be used for the purpose of determining a disability evaluation.  A 40 percent evaluation is derived from the application of Table VII of 38 C.F.R. § 4.85.

VA regulations provide that the effective date will be the date of receipt of claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).  

Despite finding that the Veteran filed an informal higher evaluation claim for bilateral hearing loss on June 5, 2013, the Board finds that the Veteran is not entitled to an effective date prior to December 1, 2015 for the award of a 40 percent evaluation.  In this case, the January 2016 VA audiological examination is the earliest evidence showing that the Veteran met the criteria for a 40 percent evaluation under 38 C.F.R. § 4.85, Diagnostic Code 6100.  Although the later of the two dates is January 2016, the Board will not disturb the earlier assigned effective date of December 1, 2015 (the date of the formal claim), for the award of the 40 percent rating.  

Generally, the effective date can be no earlier than the date of receipt of the claim for increase.  The Board has considered the exception to that general rule, however, the evidence does not demonstrate that it was factually ascertainable that the Veteran's service-connected bilateral hearing loss was 40 percent disabling within one year prior to June 5, 2013.  38 C.F.R. § 3.400(o)(2).  Indeed, the record does not show any relevant evidence within that timeframe that demonstrates the Veteran's bilateral hearing loss met the schedular rating criteria for a higher evaluation.  Therefore, an effective date earlier than December 1, 2015 is not warranted.  

As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply, and therefore, the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).  

Laws and Regulations - Bilateral Hearing Loss

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The veteran's entire history is to be considered when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

Evaluations of defective hearing are based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination testing together with the average hearing threshold level as measured by puretone audiometric tests in the frequencies 1000, 2000, 3000, and 4000 Hertz (Hz).  To evaluate the degree of disability from defective hearing, the rating schedule requires assignment of a Roman numeral designation, ranging from I to XI.  Other than exceptional cases, VA arrives at the proper designation by mechanical application of Table VI, which determines the designation based on results of standard test parameters.  Table VII is then applied to arrive at a rating based upon the respective Roman numeral designations for each ear.  Where impaired hearing is service connected in only one ear, the non-service connected ear will be assigned a Roman numeral I for rating purposes.  38 C.F.R. § 4.85, Diagnostic Code 6100.

Under 38 C.F.R. § 4.86, when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hz) is 55 decibels (dB) or more, the rating specialist will determine the Level designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  Further, when the average puretone threshold is 30 dB or less at 1000 Hertz, and 70 dB or more at 2000 Hz, the rating specialist will determine the Level designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher level.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b) (2016).

Analysis - Higher Evaluation

Because the Board found, as addressed above, that the Veteran had filed an informal higher evaluation claim for his bilateral hearing loss on June 5, 2013, the relevant appeal period for discussion must include the period from June 5, 2013 to November 30, 2015, in addition to the appeal period from December 1, 2015.   

For the relevant appeal period, the Veteran's bilateral hearing loss is currently evaluated as 20 percent disabling, effective May 4, 2006, and 40 percent disabling, effective December 1, 2015 under 38 C.F.R. § 4.85, Diagnostic Code 6100.  

From June 5, 2013 to November 30, 2015, the evidence, as described above, reflects that the Veteran's objective test results (March 2015 VA examination ) show his bilateral hearing loss is no more than 10 percent disabling.  

From December 1, 2015, the evidence, as described above, reflects that the Veteran's objective test results (January 2016 VA examination) show his bilateral hearing loss is no more than 40 percent disabling.  

In Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Martinak, 21 Vet. App. at 455.  Here, the January 2016 VA examiner found that the Veteran had difficulty understanding what people were saying to him and difficulty understanding the television.  

The Board has considered the Veteran's statement that his bilateral hearing loss is worse than is contemplated by his current evaluation, characterizing his level of hearing as being deaf.  However, in determining the actual degree of disability, an objective examination is most probative of the degree of the Veteran's impairment. Furthermore, the opinions and observations of the Veteran alone cannot necessarily meet the burden imposed by the rating criteria under 38 C.F.R § 4.85, Diagnostic Code 6100 with respect to determining the severity of his service-connected bilateral hearing loss disability.  Cf. Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007) ("It is the pro se claimant who knows what symptoms he is experiencing and that are causing him disability, .... [and] it is the Secretary who knows the provisions of title 38 and can evaluate whether there is a potential under the law to compensate an averred disability based on a sympathetic reading of the material in a pro se submission.").

In summary, the Veteran's bilateral hearing loss warrants no more than a 20 percent evaluation from June 5, 2013 to November 30, 2015, and no more than a 40 percent evaluation from December 1, 2015.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).  



	

ORDER

Entitlement to effective date prior to December 1, 2015 for the award of a 40 percent evaluation for bilateral hearing loss is denied.

From June 5, 2013 to November 30, 2015, entitlement to an evaluation in excess of 20 percent for bilateral hearing loss is denied.  

From December 1, 2015, entitlement to an evaluation in excess of 40 percent for bilateral hearing loss is denied.  



____________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


